Case 2:09-cv-00229-JES-CM Document 501 Filed 08/19/20 Page 1 of 3 PageID 10634




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                             CASE NO.: 2:09-CV-229-FTM-29SPC

 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,

 vs.

 FOUNDING PARTNERS CAPITAL MANAGEMENT
 and WILLIAM L. GUNLICKS,

        Defendants,

 FOUNDING PARTNERS STABLE-VALUE FUND, LP,
 FOUNDING PARTNERS STABLE-VALUE FUND II, LP,
 FOUNDING PARTNERS GLOBAL FUND, LTD., and
 FOUNDING PARTNERS HYBRID-VALUE FUND, LP,

        Relief Defendants.
                                                                   /

       THE RECEIVER’S NOTICE CONCERNING MAYER BROWN LITIGATION

        The Receiver Daniel S. Newman, not individually, but solely in his capacity as the Court-

 appointed receiver (“Receiver”) for Founding Partners Capital Management Company; Founding

 Partners Stable-Value Fund, L.P.; Founding Partners Stable-Value Fund II, L.P.; Founding

 Partners Global Fund, Ltd.; and Founding Partners Hybrid-Value Fund, L.P., respectfully

 submits this notice to the Court concerning the Receiver’s litigation against Mayer Brown LLP

 (“Mayer Brown”) in the Circuit Court for the Seventeenth Judicial Court in and for Broward

 County, Florida, Case No. 10-49061 (the “Mayer Brown Litigation”).

        1.      On July 9, 2020, the Receiver and Mayer Brown (together, the “Parties”) agreed

 to a settlement in principle (“Potential Settlement”) that would resolve the Mayer Brown

 Litigation.
Case 2:09-cv-00229-JES-CM Document 501 Filed 08/19/20 Page 2 of 3 PageID 10635




        2.      The Parties have begun the process of documenting the Potential Settlement, the

 final form of which will be filed with this Court for approval.

        3.      The Parties gave the trial court in the Mayer Brown Litigation notice of the

 Potential Settlement on July 15 and requested a stay of the case. The trial court stayed the Mayer

 Brown Litigation on July 16.

        4.      The Receiver will provide this Court with notice of any material developments

 regarding the Potential Settlement. Further, upon finalization of settlement papers, the Receiver

 will file a motion with the Court seeking an order approving the Potential Settlement and

 granting any other relief necessary to effectuate the Potential Settlement.

        5.      The Potential Settlement would not resolve the claims against Ernst & Young,

 which would continue.

 Dated: August 19, 2020.                       Respectfully submitted,

                                               NELSON MULLINS BROAD AND CASSEL
                                               Attorneys for Receiver
                                               One Biscayne Tower, 21st Floor
                                               2 South Biscayne Boulevard
                                               Miami, FL 33131
                                               Tel: (813) 225-3011
                                               Fax: (813) 204-2137

                                               By: /s/ Jonathan Etra
                                                       Jonathan Etra, Esq.
                                                       Florida Bar No. 0686905
                                                       Christopher Cavallo, Esq.
                                                       Florida Bar No. 0092305




                                                 -2-
Case 2:09-cv-00229-JES-CM Document 501 Filed 08/19/20 Page 3 of 3 PageID 10636




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this

 day on counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF

 or in some other authorized manner for those counsel who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                      By:    /s/ Jonathan Etra _______
                                                            Jonathan Etra




                                                -3-
